 



EXECUTION VERSION
Exhibit 10.5
INTERCREDITOR AGREEMENT
          INTERCREDITOR AGREEMENT dated as of December 15, 2006, among PNC Bank,
National Association (“PNC”), as First-Lien Agent, Wells Fargo Bank, National
Association, as Trustee, GeoKinetics Inc., a Delaware corporation (the
“Company”), and each Subsidiary of the Company listed on the signature pages
hereof.
          A. The Company is party to the Amended and Restated Revolving Credit,
Capex Loan and Security Agreement as dated as of December 15, 2006, (as Amended
and Refinanced from time to time, the “Credit Agreement”), among the Company,
certain Subsidiaries of the Company, the lenders party thereto from time to
time, and PNC, as administrative and collateral agent.
          B. The Company is also party to the Indenture dated as of December 15,
2006, (as Amended and Refinanced from time to time, the “Notes Indenture”),
among the Company, certain Subsidiaries of the Company and Wells Fargo Bank,
National Association, as trustee.
          C. It is a condition precedent to the making of Advances and the
issuance of Letters of Credit by the Senior Lenders (as hereunder defined) under
the Credit Agreement, and the initial purchase of the Notes that the First-Lien
Agent, the Trustee, the Company and certain of its Subsidiaries shall have
executed and delivered this Agreement.
          Accordingly, in consideration of the foregoing, the mutual covenants
and obligations herein set forth and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
          Section 1. Definitions.
          1.1. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
          “Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
          “as Amended and Refinanced” shall mean and include, in respect of any
Indebtedness, (a) such Indebtedness as extended, renewed, defeased, amended,
modified, supplemented, restated, restructured, refinanced, replaced, refunded
or repaid, and (b) any other Indebtedness issued in exchange or replacement for
or to refinance such Indebtedness, in whole or in part, whether with the same or
different lenders, arrangers and/or agents and whether with a larger or smaller
aggregate principal amount and/or a longer or shorter maturity.
          “Bankruptcy Law” shall mean Title 11 of the United States Code and any
similar Federal, state or foreign law for the relief of debtors.
          “Common Collateral” shall mean all of the assets of any Grantor,
whether real, personal or mixed, constituting both Senior Lender Collateral and
Noteholder Collateral.



--------------------------------------------------------------------------------



 



2

          “Company” shall have the meaning set forth in the preamble.
          “Comparable Noteholder Collateral Document” shall mean, in relation to
any Common Collateral subject to any Lien created under any Senior Collateral
Document, those Noteholder Collateral Documents that create a Lien on the same
Common Collateral, granted by the same Grantor.
          “Credit Agreement” shall have the meaning set forth in the recitals.
          “Deposit Account” shall have the meaning set forth in the Uniform
Commercial Code.
          “Deposit Account Collateral” shall mean that part of the Common
Collateral comprised of or contained in Deposit Accounts or Securities Accounts.
          “DIP Financing” shall have the meaning set forth in Section 6.1.
          “Discharge of Senior Lender Claims” shall mean payment in full in cash
(except for contingent indemnities and cost and reimbursement obligations to the
extent no claim has been made) of all Obligations in respect of all outstanding
First-Lien Indebtedness and, with respect to letters of credit or letter of
credit guaranties outstanding thereunder, delivery of cash collateral or
backstop letters of credit in respect thereof in compliance with the Credit
Agreement, in each case after or concurrently with the termination of all
commitments to extend credit thereunder; provided that the Discharge of Senior
Lender Claims shall not be deemed to have occurred if such payments are made
with the proceeds of other First-Lien Indebtedness that constitutes an exchange
or replacement for or a refinancing of such Obligations or Senior Lender Claims.
          “Enforcement Action” means:
          (a) notifying any obligors to direct payments, in respect of
receivables that are subject to Liens, to a creditor or directly collecting
accounts receivables that are subject to Liens or other payment rights of the
Company or any Subsidiary that are subject to Liens; and
          (b) exercising any rights or remedies (including any right of set-off
or recoupment) with respect to any Common Collateral or taking any steps,
proceedings or actions action whatsoever whether at law(including, without
limitation, under the Uniform Commercial Code or any other personal property
security act) or under any Noteholder Collateral Documents or Senior Collateral
Documents, in any such case, to enforce all or any of such documents or any
other rights with respect to any Common Collateral (including any steps,
proceedings or actions to foreclose upon, or to take possession of or to sell
all or any of the Common Collateral, or any other enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien,
whether arising pursuant to any such documents in connection with a judgment
against the Company or any Subsidiary or otherwise.)
          “First-Lien Agent” shall mean PNC, in its capacity as administrative
agent and collateral agent for the Senior Lenders under the Credit Agreement and
the other Senior Lender Documents entered into pursuant to the Credit Agreement,
together with its successors and permitted assigns under the Credit Agreement
exercising substantially the same rights and powers.



--------------------------------------------------------------------------------



 



3

          “First-Lien Indebtedness” shall mean all Obligations arising under the
Credit Agreement or any other Senior Lender Document, whether or not such
Obligations constitute Indebtedness, including, without limitation, Obligations
under any credit agreement that evidences any other First-Lien Indebtedness as
Amended and Refinanced.
          “Grantors” shall mean the Company and each of the Company’s
Subsidiaries that has executed and delivered a Noteholder Collateral Document or
a Senior Collateral Document.
          “Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” as defined in the Credit Agreement or “Indebtedness” as defined
in the Notes Indenture.
          “Indenture Secured Parties” shall mean the Persons holding Noteholder
Claims, including the Trustee.
          “Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.
          “Lien” shall mean any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement,
including, without limitation, the lien or retained security title of a
conditional vendor.
          “Noteholder Claims” shall mean all Obligations in respect of the Notes
or arising under the Noteholder Documents or any of them, including all fees and
expenses of the Trustee thereunder.
          “Noteholder Collateral” shall mean all of the assets of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Noteholder Claim pursuant to the Noteholder Collateral
Documents.
          “Noteholder Collateral Documents” shall mean the Noteholder Security
Agreement and any other security agreement, assignment or other agreement,
document or instrument pursuant to which a Lien is granted by any Grantor or
other Person to secure any Noteholder Claims or under which rights or remedies
with respect to any such Lien are governed.
          “Noteholder Documents” shall mean (a) the Notes Indenture, the Notes,
the Noteholder Collateral Documents and (b) any other related document or
instrument executed and



--------------------------------------------------------------------------------



 



4

delivered pursuant to any Noteholder Document described in clause (a) above
evidencing or governing any Obligations thereunder.
          “Noteholder Security Agreement” shall mean the Security Agreement
dated as of December 15, 2006, among the Company, the other Grantors and the
Trustee.
          “Notes” shall mean (a) the initial $100 million in aggregate principal
amount of second-priority senior secured notes due December 15, 2012 issued
pursuant to the Notes Indenture, and (b) any additional notes issued under the
Notes Indenture by the Company.
          “Notes Indenture” shall have the meaning set forth in the recitals.
          “Obligations” shall mean, with respect to any Person, any payment,
performance or other obligations of such Person of any kind, including, without
limitation, any liability of such Person on any claim, whether or not the right
of any creditor to payment in respect of such claim is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, disputed, undisputed,
legal, equitable, secured or unsecured, and whether or not such claim is
discharged, stayed or otherwise affected by any Insolvency or Liquidation
Proceeding. Without limiting the generality of the foregoing, the Obligations of
any Grantor under any Senior Lender Document or Noteholder Document include
(a) the obligations to pay principal, interest (including interest accrued on or
accruing after the commencement of any Insolvency or Liquidation Proceeding,
whether or not a claim for post-filing interest is allowed in such proceeding),
letter of credit commissions (if applicable), charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by such
Grantor to reimburse any amount in respect of any of the foregoing that any
Senior Lender or Indenture Secured Party, in its sole discretion, many elect to
pay or advance on behalf of such Grantor.
          “Officers’ Certificate” shall have the meaning set forth in the Notes
Indenture.
          “Person” shall mean an individual, partnership, corporation (including
a business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “Pledged Collateral” shall mean the Common Collateral in the
possession of the First-Lien Agent (or its agents or bailees), to the extent
that possession thereof perfects a Lien thereon under the Uniform Commercial
Code.
          “Required Lenders” shall mean, with respect to any Credit Agreement,
those Senior Lenders the approval of which is required to approve an amendment
or modification of, termination or waiver of any provision of or consent to any
departure from such Credit Agreement (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of the
Credit Agreement).
          “Second Lien Option Period” means the period (x) commencing on the
earliest to occur of (i) the date of the commencement of an Insolvency or
Liquidation Proceeding of any Grantor, or (ii) the date on which any holder of
the Notes receives notice of: (1) the acceleration of the Obligations in respect
of the First-Lien Indebtedness based on an Event of Default under the Senior
Lender Documents, (2) a motion seeking to sell substantially all of the assets
of the



--------------------------------------------------------------------------------



 



5

Loan Parties under section 363 of the Bankruptcy Code; or (3) the commencement
of any action taken by the First-Lien Agent to foreclose on all or a material
portion of the Common Collateral, and (y) ending on the date which is thirty
(30) Business Days thereafter.
          “Second-Priority Agent” shall mean the Trustee as agent for the
Indenture Secured Parties.
          “Second-Priority Designated Agent” shall mean such agent or trustee as
is designated “Second-Priority Designated Agent” by the Indenture Secured
Parties holding a majority in principal amount of the Noteholder Claims then
outstanding; it being understood that as of the date of this agreement and for
so long as any Noteholder Claims remain outstanding, the Trustee shall be so
designated Second-Priority Designated Agent.
          “Second-Priority Lien” shall mean any Lien on any assets of the
Company or any other Grantor securing any Noteholder Claims.
          “Second-Priority Lien Enforcement Period” means any period beginning
on the date which is 135 days after the occurrence of (i) an Event of Default
under the Notes Indenture and (ii) the First-Lien Agent’s receipt of written
notice from the Second-Priority Agent or any holder of the Notes certifying that
(x) an Event of Default under the Notes Indenture has occurred and is continuing
and (y) the Notes are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the Notes
Indenture and ending on the date the Notes are repaid in full or the
acceleration of the Notes is rescinded in accordance with the terms of the Notes
Indenture; provided that the Second Lien Enforcement Period shall be suspended
(1) at any time the First-Lien Agent or the Senior Lenders have commenced and
are diligently pursuing in good faith the exercise of their default or
enforcement rights or remedies against, or diligently attempting in good faith
to vacate any stay of enforcement of their Liens on, all or a material portion
of the Common Collateral.
          “Securities Account” shall have the meaning set forth in the Uniform
Commercial Code.
          “Senior Collateral Documents” shall mean the portions of the Credit
Agreement, and any other security agreement, mortgage or other agreement,
document or instrument, pursuant to which a Lien is now or hereafter granted
securing any Senior Lender Claims or under which rights or remedies with respect
to such Liens are at any time governed.
          “Senior Lender Claims” shall mean all First-Lien Indebtedness
outstanding. Senior Lender Claims shall include all interest and expenses
accrued or accruing (or that would, absent the commencement of an Insolvency or
Liquidation Proceeding, accrue) after the commencement of an Insolvency or
Liquidation Proceeding in accordance with and at the rate specified in the
relevant Senior Lender Document whether or not the claim for such interest or
expenses is allowed or allowable as a claim in such Insolvency or Liquidation
Proceeding.
          “Senior Lender Collateral” shall mean all of the assets of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Senior Lender Claim.



--------------------------------------------------------------------------------



 



6

          “Senior Lender Documents” shall mean the Credit Agreement, the Senior
Collateral Documents and each of the other agreements, documents and instruments
providing for, evidencing or securing any Obligation under the Credit Agreement
and any other related document or instrument executed or delivered pursuant to
any Senior Lender Document at any time or otherwise evidencing or securing any
Indebtedness arising under any Senior Lender Document.
          “Senior Lenders” shall mean the Persons holding Senior Lender Claims.
          “Subsidiary” shall mean any “Subsidiary” of the Company as defined in
the Credit Agreement.
          “Trustee” shall mean Wells Fargo Bank, National Association, in its
capacity as trustee under the Notes Indenture and collateral agent under the
Noteholder Collateral Documents, and its permitted successors.
          “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial
Code as from time to time in effect in the State of New York.
          1.2. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
Section 2. Lien Priorities.
          2.1. Subordination of Liens. Notwithstanding the date, time, manner or
order of filing or recordation of any document or instrument or grant,
attachment or perfection of any Liens granted to the Indenture Secured Parties
on the Common Collateral or of any Liens granted to the First-Lien Agent or the
Senior Lenders on the Common Collateral and notwithstanding any provision of the
UCC, or any applicable law or the Noteholder Collateral Documents or the Senior
Lender Documents or any other circumstance whatsoever, each Second-Priority
Agent, on behalf of itself and each Indenture Secured Party, hereby agrees that:
(a) any Lien on the Common Collateral securing any Senior Lender Claims now or
hereafter held (or purported to be held) by or on behalf of the First-Lien Agent
or any Senior Lenders or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or



--------------------------------------------------------------------------------



 



7

otherwise (whether perfected or unperfected), shall have priority over and be
senior in all respects and prior to any Lien on the Common Collateral securing
any Noteholder Claims and (b) any Lien on the Common Collateral (whether
perfected or unperfected) securing (or purported to be securing) any Noteholder
Claims now or hereafter held by or on behalf of the Trustee or any Indenture
Secured Parties or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Common Collateral
securing any Senior Lender Claims. All Liens on the Common Collateral securing
any Senior Lender Claims shall be and remain senior in all respects and prior to
all Liens on the Common Collateral securing any Noteholder Claims for all
purposes, whether or not such Liens securing any Senior Lender Claims are
subordinated to any Lien securing any other obligation of the Company, any other
Grantor or any other Person.
          2.2. Prohibition on Contesting Liens. Each Second-Priority Agent, for
itself and on behalf of each Indenture Secured Party, and the First-Lien Agent,
for itself and on behalf of each Senior Lender, agrees that it shall not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
validity, perfection, priority, validity or enforceability of (a) a Lien
securing any Senior Lender Claims held (or purported to be held) by or on behalf
of the First-Lien Agent or any of the Senior Lenders or any agent or trustee
therefor in any Senior Lender Collateral or (b) a Lien securing any Noteholder
Claims held (or purported to be held) by or on behalf of any Indenture Secured
Party in the Common Collateral, as the case may be.
          2.3. No New Liens. So long as the Discharge of Senior Lender Claims
has not occurred, the parties hereto agree that, after the date hereof, if any
Second-Priority Agent shall hold any Lien on any assets of the Company or any
other Grantor securing any Noteholder Claims that are not also subject to the
first-priority Lien in respect of the Senior Lender Claims under the Senior
Lender Documents, such Second-Priority Agent shall notify the First-Lien Agent
promptly upon becoming aware thereof and, upon demand by the First-Lien Agent or
the Company, (a) such Second-Priority Agent will assign or release such Lien and
the benefits thereof to the First-Lien Agent (and/or its designee) as security
for the applicable Senior Lender Claims (in the case of an assignment, each
Second-Priority Agent may retain a junior lien on such assets subject to the
terms hereof), and (b) the applicable Grantor will grant to the First-Lien
Agent, for the benefit of the Senior Lenders, a first-priority Lien on such
collateral pursuant to the Senior Collateral Documents.
          2.4. Perfection of Liens. Neither the First-Lien Agent nor the Senior
Lenders shall be responsible for perfecting and maintaining the perfection of
Liens with respect to the Common Collateral for the benefit of the
Second-Priority Agents and the Indenture Secured Parties. The provisions of this
Intercreditor Agreement are intended solely to govern the respective Lien
priorities as between the Senior Lenders and the Indenture Secured Parties and
shall not impose on the First-Lien Agent, any Second-Priority Agent, the
Indenture Secured Parties or the Senior Lenders or any agent or trustee therefor
any obligations in respect of the disposition of proceeds of any Common
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.



--------------------------------------------------------------------------------



 



8

          Section 3. Enforcement.
          3.1. Exercise of Remedies.
          (a) So long as the Discharge of Senior Lender Claims has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, (i) no Second-Priority Agent or any
Indenture Secured Party will (x) commence any Enforcement Action, (y) contest,
protest or object to any Enforcement Action brought with respect to the Common
Collateral by the First-Lien Agent or any Senior Lender in respect of the Senior
Lender Claims, or (z) object to the forbearance by the Senior Lenders from
bringing or pursuing any Enforcement Action and (ii) except as otherwise
provided herein, the First-Lien Agent and the Senior Lenders shall have the
exclusive right to commence any Enforcement Action and make determinations
regarding the release, disposition or restrictions with respect to the Common
Collateral without any consultation with or the consent of any Second-Priority
Agent or any Indenture Secured Party; provided, however, that (A) each
Second-Priority Agent and each Indenture Secured Party may file a proof of claim
or take any other action with respect to the Noteholder Claims required in
connection with the preservation, validity and establishment of such Claim,
including in any Insolvency or Liquidation Proceeding, (B) each Second-Priority
Agent and each Indenture Secured Party may take any action (not adverse to the
prior Liens on the Common Collateral securing the Senior Lender Claims, or the
rights of the First-Lien Agent or the Senior Lenders to exercise remedies in
respect thereof) in order to create, preserve or protect its rights in, and the
perfection (other than by possession thereof) and priority of its Lien on, the
Common Collateral except for the perfection of Liens in any Common Collateral in
which the Lien of the First-Lien Agent in respect of the Senior Claims is not
perfected, (C) each Second-Priority Agent and each Indenture Secured Party may
seek equitable relief (whether by any of injunction, specific performance or
otherwise) to enforce its rights under the Noteholder Collateral Documents,
provided such action does not adversely affect the Liens securing the Senior
Lender Claims or the rights of the First-Lien Agent or the Senior Lenders to
exercise their remedies in respect thereof, (D) each Second-Priority Agent and
each Indenture Secured Party may take any action against any Person relating to
the rights and powers of such Person with respect to the sale or disposition of
any Common Collateral (other than a sale in which the Lien of such First-Lien
Agent or Indenture Secured Party in such Common Collateral shall be released as
provided herein) and (E) each Second-Priority Agent may take any or all actions
and exercise any or all rights or remedies permitted under the Noteholder
Collateral Documents or applicable law with respect to the Common Collateral
during any Second-Priority Lien Enforcement Period which is not suspended. In
exercising rights and remedies with respect to the Senior Lender Collateral, the
First-Lien Agent and the Senior Lenders may enforce the provisions of the Senior
Lender Documents and exercise remedies thereunder, all in such order and in such
manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Common Collateral or other collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.
          (b) So long as the Discharge of Senior Lender Claims has not occurred,
except as specifically provided in Section 3.1(a), each Second-Priority Agent,
on behalf of itself and each



--------------------------------------------------------------------------------



 



9

Indenture Secured Party, agrees that it will not take or receive any Common
Collateral or other collateral or any proceeds of Common Collateral or other
collateral in connection with the exercise of any right or remedy (including
setoff) with respect to any Common Collateral or other collateral in respect of
the Noteholder Claims. Without limiting the generality of the foregoing, unless
and until the Discharge of Senior Lender Claims has occurred, except as
expressly provided in Section 3.1(a), the sole right of the Second-Priority
Agents and the Indenture Secured Parties with respect to the Common Collateral
or any other collateral is to hold a Lien on the Common Collateral or such other
collateral in respect of the Noteholder Claims pursuant to the Noteholder
Documents, as applicable, for the period and to the extent granted therein and
to receive a share of the proceeds thereof, if any, after the Discharge of
Senior Lender Claims has occurred.
          (c) Each Second-Priority Agent, for itself and on behalf of each
Indenture Secured Party, agrees that no Second-Priority Agent or Indenture
Secured Party will take any action that would hinder any exercise of remedies
undertaken by the First-Lien Agent or the Senior Lenders with respect to the
Common Collateral or any other collateral under the Senior Loan Documents,
including any sale, lease, exchange, transfer or other disposition of the Common
Collateral or such other collateral, whether by foreclosure or otherwise, and
(ii) each Second-Priority Agent, for itself and on behalf of each Indenture
Secured Party, hereby waives any and all rights it or any Indenture Secured
Party may have as a junior lien creditor or otherwise to object to the manner in
which the First-Lien Agent or the Senior Lenders seek to enforce or collect the
Senior Lender Claims or the Liens granted in any of the Senior Lender
Collateral.
          (d) Each Second-Priority Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Noteholder Document shall be
deemed to restrict in any way the rights and remedies of the First-Lien Agent or
the Senior Lenders with respect to the Senior Lender Collateral as set forth in
this Agreement and the Senior Lender Documents.
          3.2. Cooperation. Subject to Section 3.1(a), each Second-Priority
Agent, on behalf of itself and each Indenture Secured Party, agrees that, unless
and until the Discharge of Senior Lender Claims has occurred, it will not
commence, or join with any Person (other than the Senior Lenders and the
First-Lien Agent upon the request thereof) in commencing, any enforcement,
collection, execution, levy or foreclosure action or proceeding with respect to
any Lien held by it in the Common Collateral or any other collateral under any
of the applicable Noteholder Documents or otherwise in respect of the Noteholder
Claims.
          Section 4. Payments.
          4.1. Application of Proceeds. So long as the Discharge of Senior
Lender Claims has not occurred, the Common Collateral and any other collateral
in respect of the Noteholder Claims or proceeds thereof received in connection
with the sale or other disposition of, or collection on, such Common Collateral
or other collateral upon the exercise of remedies, shall be applied by the
First-Lien Agent to the Senior Lender Claims in such order as specified in the
relevant Senior Lender Documents until the Discharge of Senior Lender Claims has
occurred. Upon the Discharge of Senior Lender Claims, subject to Section 5.7
hereof, the First-Lien Agent



--------------------------------------------------------------------------------



 



10

shall deliver promptly to the Second-Priority Designated Agent any Common
Collateral or proceeds thereof held by it in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct to be applied by the Second-Priority Designated Agent ratably to the
Noteholder Claims in such order as specified in the Noteholder Documents.
          4.2. Payments Over. Any Common Collateral or other collateral in
respect of the Noteholder Claims or proceeds thereof received by any
Second-Priority Agent in connection with the exercise of any right or remedy
(including setoff) relating to the Common Collateral or such other collateral
prior to the Discharge of Senior Lender Claims shall be segregated and held in
trust for the benefit of and forthwith paid over to the First-Lien Agent (and/or
its designees) for the benefit of the Senior Lenders in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The First-Lien Agent is hereby authorized to
make any such endorsements as agent for any Second-Priority Agent or any
Indenture Secured Party. This authorization is coupled with an interest and is
irrevocable.
          Section 5. Other Agreements.
          5.1. Releases.
          (a) (i) (A) If, at any time any Grantor or the holder of any Senior
Lender Claim delivers notice to the Second-Priority Agent that (A) any specified
Common Collateral (including all or substantially all of the equity interests of
a Grantor or any of its Subsidiaries) (including for such purpose, in the case
of the sale of equity interests in any Subsidiary, any Common Collateral held by
such Subsidiary or any direct or indirect Subsidiary thereof) is sold,
transferred or otherwise disposed of by the owner of such Common Collateral in a
transaction permitted under the Credit Agreement and the Notes Indenture; or

  (B)   if at any time the Company delivers a written notice to each
Second-Priority Agent in accordance with the Notes Indenture that any Grantor
has been designated as an Unrestricted Subsidiary (as defined in the Notes
Indenture and in accordance therewith) and that the Common Collateral granted by
such Grantor as well as the equity interests of such Grantor which constitute
Common Collateral and, which in each case, are subject to a lien in favor of
such Second-Priority Agent pursuant to the Noteholder Collateral Documents
should be released therefrom pursuant to this Section 5.1(a);

then (except if any Insolvency or Liquidation Proceeding is pending at the time
and the First-Lien Agent is subject to a stay of any Enforcement Action) the
Liens in favor of the Indenture Secured Parties upon such Collateral will
automatically be released and discharged, provided, in the case of clause
(B) above, as and when, but only to the extent, such Liens on such Collateral
securing Senior Lender Claims are released and discharged.
     (ii) If at any time the Company delivers a written notice to each
Second-Priority Agent in accordance with the Notes Indenture that a Grantor
which is a Guarantor under the Notes Indenture has been released from the
Guaranty under the



--------------------------------------------------------------------------------



 



11

Notes Indenture in accordance with the terms thereof and that the Common
Collateral granted by such Grantor as well as the equity interests of such
Grantor which constitute Common Collateral and which in each case are subject to
a lien in favor of such Second-Priority Agent pursuant to the Noteholder
Collateral Documents should be released therefrom pursuant to this
Section 5.1(a), then (except if any Insolvency or Liquidation Proceeding is
pending at the time and the First-Lien Agent is subject to a stay of any
Enforcement Action) the Liens in favor of the Indenture Secured Parties upon
such Collateral will automatically be released and discharged as and when such
Grantor has been released from such Guaranty and such Liens on such Collateral
securing Senior Lender Claims are released and discharged.
     (iii) If at any time the First-Lien Agent delivers a written notice to each
Second-Priority Agent in accordance with the terms hereof that any Common
Collateral has been sold pursuant to an Enforcement Action and pursuant to
which, the Liens on such Common Collateral securing Senior Lender Claims are
released and discharged and the proceeds thereof are applied to pay Senior
Lender Claims (with any excess proceeds being applied to pay Noteholder Priority
Claims or to be part of the Noteholder Collateral) and that the Liens of such
Second-Priority Agent on such Common Collateral should be released therefrom
pursuant to this Section 5.1(a), then (except if any Insolvency or Liquidation
Proceeding is pending at the time and the First-Lien Agent is subject to a stay
of any Enforcement Action) the Liens in favor of the Indenture Secured Parties
upon such Collateral will automatically be released and discharged upon the
consummation of such sale, provided, however, if such sale is to one or more of
the Senior Lenders, such Liens shall not be released until such Common
Collateral is sold or otherwise disposed of to any Person or Persons who is not
a Senior Lender.
     (iv) Upon the sale of any Common Collateral pursuant to an order of a
bankruptcy court having competent jurisdiction, which approves such sale free
and clear of Liens, the Liens in favor of the Indenture Secured Parties upon
such Collateral will automatically be released and discharged upon the
effectiveness of such order.
          Upon delivery to each Second-Priority Agent of a notice from the
First-Lien Agent stating that any release of Liens securing or supporting the
Senior Lender Claims has become effective (or shall become effective upon each
Second-Priority Agent’s release), each Second-Priority Agent will promptly
execute and deliver such instruments, releases, termination statements or other
documents confirming such release on customary terms. In the case of the sale of
all or substantially all of the capital stock of a Grantor or any of its
Subsidiaries, the guarantee in favor of the Second-Priority Secured Parties, if
any, made by such Grantor or Subsidiary will automatically be released and
discharged as and when, but only to the extent, the guarantee by such Grantor or
Subsidiary of Senior Lender Claims is released and discharged.
          (b) Each Second-Priority Agent, for itself and on behalf of each
Indenture Secured Party, hereby irrevocably constitutes and appoints the
First-Lien Agent and any officer or agent of the First-Lien Agent, with full
power of substitution, as its true and lawful attorney- in-fact with full
irrevocable power and authority in the place and stead of each Second-Priority
Agent or such holder or in the First-Lien Agent’s own name, from time to time in
the First-Lien Agent’s discretion, for the purpose of carrying out the terms of
this Section 5.1, to take any and



--------------------------------------------------------------------------------



 



12

all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of this Section 5.1,
including any termination statements, endorsements or other instruments of
transfer or release.
          (c) Unless and until the Discharge of Senior Lender Claims has
occurred, each Second-Priority Agent, for itself and on behalf of each Indenture
Secured Party, hereby consents to the application, whether prior to or after a
default, of proceeds of Common Collateral to the repayment of Senior Lender
Claims pursuant to the Credit Agreement; provided that nothing in this Section
5.1(c) shall be construed to prevent or impair the rights of the Second-Priority
Agents or the Indenture Secured Parties to receive payments in connection with
the Noteholder Claims not otherwise in contravention of this agreement.
          5.2. Insurance. Unless and until the Discharge of Senior Lender Claims
has occurred, the First-Lien Agent and the Senior Lenders shall have the sole
and exclusive right, subject to the rights of the Grantors under the Senior
Lender Documents, to adjust settlement for any insurance policy covering the
Common Collateral in respect of the Noteholder Claims in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral. Unless and until the Discharge of
Senior Lender Claims has occurred, all proceeds of any such policy and any such
award if in respect of the Common Collateral shall be paid (a) first, prior to
the occurrence of the Discharge of Senior Lender Claims, to the First-Lien Agent
for the benefit of Senior Lenders pursuant to the terms of the Senior Lender
Documents, (b) second, after the occurrence of the Discharge of Senior Lender
Claims, to the Second-Priority Agents for the benefit of the Indenture Secured
Parties pursuant to the terms of the Noteholder Documents and (c) third, if no
Second-Priority Obligations are outstanding, to the owner of the subject
property, such other person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If any Second-Priority Agent or any
Indenture Secured Party shall, at any time, receive any proceeds of any such
insurance policy or any such award in contravention of this Agreement, it shall
pay such proceeds over to the First-Lien Agent in accordance with the terms of
Section 4.2.
          5.3. Amendments to Noteholder Collateral Documents.
          (a) Each Second-Priority Agent agrees that each material Noteholder
Collateral Document shall include the following language (or language to similar
effect):
“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Agent pursuant to this Agreement are expressly subject
and subordinate to the liens and security interests granted to PNC, as agent
(and its permitted successors), for the benefit of the lenders referred to
below, pursuant to the Amended and Restated Revolving Credit, Capex Loan and
Security Agreement dated as of December 15, 2006 (as amended, restated,
supplemented, modified, or replaced from time to time), among GeoKinetics, Inc.,
the other “Borrowers” referred to therein, the lenders party thereto and PNC, as
administrative and collateral agent, and (ii) the exercise of any right or
remedy by the Collateral Agent hereunder is subject to the limitations and
provisions of the Intercreditor Agreement dated as of December 15, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor



--------------------------------------------------------------------------------



 



13

Agreement”), by and among PNC, as First-Lien Agent, GeoKinetics, Inc., certain
subsidiaries thereof and the Collateral Agent hereunder. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern.”
          (b) In the event that the First-Lien Agent or the Senior Lenders under
the Credit Agreement enter into any amendment, waiver or consent in respect of
or replace any of the Senior Collateral Documents for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Collateral Document or changing in any manner the rights of the
First-Lien Agent, the Senior Lenders, the Company or any other Grantor
thereunder (excluding the release of any Liens in Senior Lender Collateral not
otherwise permitted hereunder or the Noteholder Documents), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
Comparable Noteholder Collateral Document without the consent of any
Second-Priority Agent or any Indenture Secured Party and without any action by
any Second-Priority Agent, the Company or any other Grantor; provided, that such
amendment, waiver or consent does not impose additional obligations on the
Second Priority Agent, permit liens on the Common Collateral not permitted by
the Notes Indenture or materially adversely affect the rights of the Indenture
Secured Parties or the interests of the Indenture Secured Parties in the
Noteholder Collateral (without regard to the fact that the Lien of such Senior
Collateral Document is senior to the Lien of the Comparable Noteholder
Collateral Document). The First-Lien Agent shall give written notice of such
amendment, waiver or consent to the Second-Priority Agent; provided that the
failure to give such notice shall not affect the effectiveness of such amendment
with respect to the provisions of any Noteholder Collateral Document as set
forth in this Section 5.3(b).
          (c) Until the Discharge of Senior Lender Claims has occurred, no
Noteholder Collateral Document may be amended, supplemented or otherwise
modified if such amendment, supplement or modification would result in a default
under the Senior Lender Documents, increase the obligations of any Grantor
thereunder or confer additional rights to the Second-Priority Agent or the
holders of the notes in a manner materially adverse to the interests of the
First-Lien Agent or the Senior Lenders, without the prior written consent of the
First-Lien Agent.
          5.4. Rights As Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second-Priority Agents and the Indenture Secured
Parties may exercise rights and remedies as an unsecured creditor against the
Company or any Subsidiary that has guaranteed the Noteholder Claims in
accordance with the terms of the applicable Noteholder Documents and applicable
law. Nothing in this Agreement shall prohibit the receipt by any Second-Priority
Agent or any Indenture Secured Party of the required payments of interest and
principal so long as such receipt is not the direct or indirect result of the
exercise by any Second-Priority Agent or any Indenture Secured Party of rights
or remedies as a secured creditor in respect of Common Collateral in
contravention of this Agreement of any Lien in respect of Noteholder Claims held
by any of them. In the event any Second-Priority Agent or any Indenture Secured
Party becomes a judgment lien creditor or other secured creditor in respect of
Common Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Noteholder Claims or otherwise, such judgment or other
lien shall be subordinated to the Liens securing Senior Lender Claims on the
same basis as the other Liens securing the Second-Priority Claims are so
subordinated to such Liens securing Senior Lender Claims under this



--------------------------------------------------------------------------------



 



14

Agreement. Nothing in this Agreement impairs or otherwise adversely affects any
rights or remedies the First-Lien Agent or the Senior Lenders may have with
respect to the Senior Lender Collateral.
          5.5. First-Lien Agent as Gratuitous Bailee for Perfection.
          (a) The First-Lien Agent agrees to hold the Pledged Collateral that is
part of the Common Collateral in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee for each
Second-Priority Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the Noteholder
Collateral Agreements, subject to the terms and conditions of this Section 5.5.
          (b) The First-Lien Agent agrees to hold the Deposit Account Collateral
that is part of the Common Collateral and controlled by the First-Lien Agent as
gratuitous bailee for each Second-Priority Agent and any assignee solely for the
purpose of perfecting the security interest granted in such Deposit Account
Collateral pursuant to the Noteholder Collateral Agreements, subject to the
terms and conditions of this Section 5.5.
          (c) In the event that the First-Lien Agent (or its agent or bailees)
has Lien filings against intellectual property that is part of the Common
Collateral that are necessary for the perfection of Liens in such Common
Collateral, the First-Lien Agent agrees to hold such Liens as gratuitous bailee
for each Second-Priority Agent and any assignee solely for the purpose of
perfecting the security interest granted in such Liens pursuant to the
Noteholder Collateral Agreements, subject to the terms and conditions of this
Section 5.5.
          (d) Except as otherwise specifically provided herein (including
Sections 3.1 and 4.1), until the Discharge of Senior Lender Claims has occurred,
the First-Lien Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the Senior Lender Documents as if the Liens under
the Noteholder Collateral Documents did not exist. The rights of the
Second-Priority Agents and the Indenture Secured Parties with respect to such
Pledged Collateral shall at all times be subject to the terms of this Agreement.
          (e) The First-Lien Agent shall have no obligation whatsoever to any
Second-Priority Agent or any Indenture Secured Party to assure that the Pledged
Collateral is genuine or owned by the Grantors or to protect or preserve rights
or benefits of any Person or any rights pertaining to the Common Collateral
except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First-Lien Agent under this Section 5.5 shall be limited
solely to holding the Pledged Collateral as gratuitous bailee for each
Second-Priority Agent for purposes of perfecting the Lien held by the Indenture
Secured Parties.
          (f) The First-Lien Agent shall not have by reason of the Noteholder
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of any Second-Priority Agent or any Indenture Secured
Party and the Second-Priority Agents and the Indenture Secured Parties hereby
waive and release the First-Lien Agent from all claims and liabilities arising
pursuant to the First-Lien Agent’s role under this Section 5.5, as agent and
gratuitous bailee with respect to the Common Collateral.



--------------------------------------------------------------------------------



 



15

          (g) Upon the Discharge of Senior Lender Claims, the First-Lien Agent
shall deliver to the Second-Priority Designated Agent, to the extent that it is
legally permitted to do so, the remaining Pledged Collateral (if any) and the
Deposit Account Collateral (if any) together with any necessary endorsements (or
otherwise allow the Second-Priority Designated Agent to obtain control of such
Pledged Collateral and Deposit Account Collateral) or as a court of competent
jurisdiction may otherwise direct. The Company shall take such further action as
is required to effectuate the transfer contemplated hereby and shall indemnify
the First-Lien Agent for loss or damage suffered by the First-Lien Agent as a
result of such transfer except for loss or damage suffered by the First-Lien
Agent as a result of its own willful misconduct, gross negligence or bad faith.
The First-Lien Agent has no obligation to follow instructions from any
Second-Priority Agent in contravention of this Agreement.
          (h) Neither the First-Lien Agent nor the Senior Lenders shall be
required to marshal any present or future collateral security for the Company’s
or its Subsidiaries’ obligations to the First-Lien Agent or the Senior Lenders
under the Credit Agreement or the Senior Collateral Documents or any assurance
of payment in respect thereof or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights in
respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.
          Section 6. Insolvency or Liquidation Proceedings.
          6.1. Financing Issues. If the Company or any other Grantor shall be
subject to any Insolvency or Liquidation Proceeding and the First-Lien Agent
shall desire to permit the use of cash collateral or to permit the Company or
any other Grantor to obtain financing under Section 363 or Section 364 of Title
11 of the United States Code or any similar provision in any Bankruptcy Law
(“DIP Financing”), then each Second-Priority Agent, on behalf of itself and each
Indenture Secured Party, agrees that it will raise no objection to and will not
otherwise contest (a) such use of cash collateral or DIP Financing and will not
request adequate protection or any other relief in connection therewith (except
to the extent permitted by Section 6.2) and, to the extent the Liens securing
the Senior Lender Claims under the Credit Agreement are subordinated or pari
passu with such DIP Financing, will subordinate its Liens in the Common
Collateral to such DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens securing the Noteholder Claims are so subordinated
to Liens securing Senior Lender Claims under this Agreement, (b) any motion for
relief from the automatic stay or from any injunction against foreclosure or
enforcement in respect of Senior Lender Claims made by the First-Lien Agent or
any holder of Senior Lender Claims, (c) any lawful exercise by any holder of
Senior Lender Claims of the right to credit bid Senior Lender Claims at any sale
in foreclosure of Common Collateral, (d) any other request for judicial relief
made in any court by any holder of Senior Lender Claims relating to the lawful
enforcement of any Lien on Common Collateral or (e) any order relating to a sale
of assets of any Grantor for which the First-Lien Agent has consented that
provides, to the extent the sale is to be free and clear of Liens, that the
Liens securing the Senior Lender Claims and the Noteholder Claims will attach to
the proceeds of the sale on the same basis of priority as the Liens securing the
Senior Lender Collateral rank to the Liens securing the Noteholder Collateral in
accordance with this Agreement, provided that nothing in this Section prohibits
an Second-Priority Agent or any Indenture Secured Party from (A) objecting to
any DIP Financing that purports to describe or require any provision or content



--------------------------------------------------------------------------------



 



16

of a plan or reorganization; or (B) objecting to any DIP Financing or use of
cash collateral (including requesting “adequate protection”) if (x) such
financing or cash collateral is not subject to the terms of this Agreement,
(y) the Second-Priority Agent, on behalf of the holders of the Notes, does not
retain a Lien on the Common Collateral (including the proceeds thereof arising
after the commencement of such Insolvency or Liquidation Proceeding) wit the
same priority as existed prior to such commencement of such Insolvency or
Liquidation Proceeding subject to any Lien granted in connection with such DIP
Financing or use of cash collateral or (z) the Second-Priority Agent, on behalf
of the holders of the Notes, does not receive a replacement Lien on
post-petition assets to the same extent granted to the Senior Lenders with the
same priority as existed prior the commencement of the Insolvency or Liquidation
Proceeding.
          6.2. Adequate Protection. Each Second-Priority Agent, on behalf of
itself and each Indenture Secured Party, agrees that none of them shall contest
(or support any other Person contesting) (a) any request by the First-Lien Agent
or the Senior Lenders for adequate protection or (b) any objection by the
First-Lien Agent or the Senior Lenders to any motion, relief, action or
proceeding based on the First-Lien Agent’s or the Senior Lenders’ claiming a
lack of adequate protection. Notwithstanding the foregoing, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Lenders (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any DIP Financing or use of cash collateral under Section 363 or
Section 364 of Title 11 of the United States Code or any similar Bankruptcy Law,
then each Second-Priority Agent, on behalf of itself and any Indenture Secured
Party, (A) may seek or request adequate protection in the form of a replacement
Lien on such additional collateral, which Lien is subordinated to the Liens
securing the Senior Lender Claims and such DIP Financing (and all Obligations
relating thereto) on the same basis as the other Liens securing the Noteholder
Claims are so subordinated to the Liens securing Senior Lender Claims under this
Agreement and (B) agrees that it will not seek or request, and will not accept,
adequate protection in any other form, and (ii) in the event any Second-Priority
Agent, on behalf of itself or any Indenture Secured Party, seeks or requests
adequate protection and such adequate protection is granted in the form of
additional collateral, then such Second-Priority Agent, on behalf of itself or
each such Indenture Secured Party, agrees that the First-Lien Agents shall also
be granted a senior Lien on such additional collateral as security for the
applicable Senior Lender Claims and any such DIP Financing and that any Lien on
such additional collateral securing the Noteholder Claims shall be subordinated
to the Liens on such collateral securing the Senior Lender Claims and any such
DIP Financing (and all Obligations relating thereto) and any other Liens granted
to the Senior Lenders as adequate protection on the same basis as the other
Liens securing the Noteholder Claims are so subordinated to such Liens securing
Senior Lender Claims under this Agreement.
          6.3. Application. This Agreement shall be applicable prior to and
after the commencement of any Insolvency or Liquidation Proceeding. All
references herein to any Grantor shall apply to any trustee for such Person and
such Person as debtor in possession. The relative rights as to the Common
Collateral and other collateral and proceeds thereof shall continue after the
filing thereof on the same basis as prior to the date of the petition, subject
to any court order approving the financing of, or use of cash collateral by, any
Grantor.



--------------------------------------------------------------------------------



 



17

          Section 7. Reliance; Waivers; etc.
          7.1. Reliance. The consent by the Senior Lenders to the execution and
delivery of the Noteholder Documents to which the Senior Lenders have consented
and all loans and other extensions of credit made or deemed made on and after
the date hereof by the Senior Lenders to the Company or any Subsidiary shall be
deemed to have been given and made in reliance upon this Agreement.
          7.2. No Warranties or Liability. The Senior Lenders will be entitled
to manage and supervise their respective loans and extensions of credit under
the Senior Lender Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate, and the Senior Lenders may manage their
loans and extensions of credit without regard to any rights or interests that
any Second-Priority Agent or any of the Indenture Secured Parties have in the
Common Collateral or otherwise, except as otherwise provided in this Agreement.
Neither the First-Lien Agent nor any Senior Lender shall have any duty to any
Second-Priority Agent or any Second-Priority Secured Party to act or refrain
from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Company or any Subsidiary thereof (including the Noteholder Documents),
regardless of any knowledge thereof that they may have or be charged with.
Except as expressly set forth in this Intercreditor Agreement, the First-Lien
Agent, the Senior Lenders, the Second-Priority Agents and the Indenture Secured
Parties have not otherwise made to each other, nor do they hereby make to each
other, any warranties, express or implied, nor do they assume any liability to
each other with respect to (a) the enforceability, validity, value or
collectibility of any of the Senior Lender Claims, the Noteholder Claims or any
guarantee or security which may have been granted to any of them in connection
therewith, (b) the Company’s title to or right to transfer any of the Common
Collateral or (c) any other matter except as expressly set forth in this
Intercreditor Agreement.
          7.3. Obligations Unconditional. All rights, interests, agreements and
obligations of the First-Lien Agent and the Senior Lenders, and the
Second-Priority Agents and the Indenture Secured Parties, respectively,
hereunder shall remain in full force and effect irrespective of:
          (a) any lack of validity or enforceability of any Senior Lender
Documents or any Noteholder Documents;
          (b) any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Lender Claims or Noteholder Claims, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Credit Agreement or any other Senior Lender Document or of the terms of the
Notes Indenture or any other Noteholder Document;
          (c) any exchange of any security interest in any Common Collateral or
any other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior Lender
Claims or Noteholder Claims or any guarantee thereof;



--------------------------------------------------------------------------------



 



18

          (d) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or
          (e) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the Senior Lender Claims, or of any Second-Priority Agent or any Indenture
Secured Party in respect of this Agreement.
          Section 8. Miscellaneous.
          8.1. Second Lien Purchase Right.
          (a) One or more holders of the Notes (or their applicable designees)
shall have the option, exercisable at any time during each Second Lien Option
Period, by providing written notice (the “Exercise Notice”) to the First-Lien
Agent, to purchase from the Senior Lenders, 100% (but not less than 100%) of the
right, title and interest of the Senior Lenders under and with respect to the
Senior Lender Documents, other than any rights to indemnification that any
Senior Lender may have against any Grantor (all such purchased rights, titles
and interests described, the “Purchased Rights”). Upon receipt by the First-Lien
Agent of an Exercise Notice, the holders of the Notes providing such notice will
be irrevocably committed to acquire the Purchased Rights on the terms and
conditions set forth in this Section 8.1.
          (b) The Exercise Notice shall set forth the date and location where
such purchase under this Section will be consummated, such date not to be more
than thirty (30) Business Days after the date the Exercise Notice has been
delivered to the First-Lien Agent. On the date specified by such holders of the
Notes in such notice, the First-Lien Agent and the Senior Lenders (collectively,
the “Selling Claimholders”) shall sell such Purchased Rights to such holders of
the Notes exercising such option, and such holders shall purchase such Purchased
Rights from the Selling Claimholders without the prior written consent of the
Company, any other Grantor or other Person.
          (c) Upon the date of such purchase and sale, the holders of the Notes
that have exercised such option shall pay to the Senior Lenders as the purchase
price for the Purchased Rights under and with respect to the Senior Lender
Documents, a purchase price (the “Purchase Price”) equal to the sum of the
Obligations in respect of the First-Lien Indebteness on such date, including
without limitation (1) principal, interest accrued and unpaid thereon, and any
unpaid fees (but not any premium) to the extent earned or due and payable in
accordance with the Senior Lender Documents, (2) any un-reimbursed obligations
in respect of letters of credit owing to the Senior Lenders (which may be
satisfied by providing cash collateralization of the reimbursement obligations
in respect of undrawn letters of credit in an amount equal to 100% thereof, or
delivering to the First-Lien Agent back-to-back letters of credit in form and
substance and from an issuer reasonably satisfactory to the First-Lien Agent),
and (3) all expenses to the extent earned or due and payable in accordance with
the Senior Lender Documents. Such Purchase Price shall be remitted by wire
transfer in federal funds to such bank account of the First-Lien Agent, for the
ratable accounts of the Senior Lenders, as the First-Lien Agent may designate in
writing to such holders of the Notes for such purpose. Interest shall be
calculated to but excluding the Business Day on which such purchase and sale
shall occur if the amounts so paid by holders of the Notes that have exercised
such option to the bank account designated by the



--------------------------------------------------------------------------------



 



19

First-Lien Agent are received in such bank account prior to 1:00 p.m., New York
City time, and interest shall be calculated to and including such Business Day
if the amounts so paid by such holders of the Notes to the bank account
designated by the First-Lien Agent are received in such bank account later than
1:00 p.m., New York City time, on such Business Day.
          (d) At the closing of such purchase and sale, the First-Lien Agent
shall deliver to such holders of the Notes (or their designee), such instruments
and documents as may be necessary to (x) transfer and assign to and vest in the
purchasing holders of the Notes all of the Purchased Rights, (y) provide for the
assumption by the purchasing holders of the Notes of the Senior Lenders’
remaining obligations under the Senior Lender Documents, and (z) comply with all
the requirements of the Senior Lender Documents.
          (e) Any sale by the Selling Claimholders under this Section shall be
without recourse and without any representation or warranty by any such Selling
Claimholder, except that each such Selling Claimholder will severally represent
and warrant: (i) the amount of the obligations, being sold by it, (ii) that such
Selling Claimholder has not created any Lien on any right, title or interest
being sold by it and (iii) that such Selling Claimholder has the right to assign
the rights, title and interests, being assigned by it and its assignment is duly
authorized.
          (f) No Selling Claimholder shall sell or otherwise assign or transfer
or grant any participation in all of any portion of its right, title and
interests under the Senior Lender Documents without obtaining the acknowledgment
of the assignee, transferee or participant that such right, title and interest
will remain subject to this Section following such assignment, transfer or
participation.
          (g) Notwithstanding anything to the contrary contained herein, it is
expressly understood and agreed that once the Exercise Notice has been delivered
to the First-Lien Agent in accordance with the terms of this Section, the Senior
Lenders shall discontinue any exercise of any remedies relating to the Common
collateral then commenced and shall be precluded from exercising (or directing
the First-Lien Agent to exercise) any action pending the consummation of the
sale of the interests pursuant to this Section unless the purchase and sale of
the Purchased Right shall fail to be completed within thirty days.
          8.2. Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any Senior Lender Document or any
Noteholder Document, the provisions of this Agreement shall govern.
          8.3. Continuing Nature of this Agreement; Severability. This Agreement
shall continue to be effective until the Discharge of Senior Lender Claims shall
have occurred or such later time as all the Obligations in respect of the
Noteholder Claims shall have been paid in full. This is a continuing agreement
of lien subordination and the Senior Lenders may continue, at any time and
without notice to each Second-Priority Agent or any Indenture Secured Party, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Company or any other Grantor constituting Senior Lender Claims,
except to the extent limited by the Noteholder Documents. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining



--------------------------------------------------------------------------------



 



20

provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          8.4. Amendments; Waivers. No amendment, modification or waiver of any
of the provisions of this Agreement by any Second-Priority Agent or the
First-Lien Agent shall be deemed to be made unless the same shall be in writing
signed on behalf of the party making the same or its authorized agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. The Company and the other Grantors shall not have any right to
consent to or approve any amendment, modification or waiver of any provision of
this Agreement except to the extent their rights are affected.
          8.5. Information Concerning Financial Condition of the Company and the
Subsidiaries. The First-Lien Agent and the Senior Lenders shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Company and the Subsidiaries and all endorsers and/or guarantors of the
Noteholder Claims or the Senior Lender Claims and (b) all other circumstances
bearing upon the risk of nonpayment of the Noteholder Claims or the Senior
Lender Claims. The First-Lien Agent, the Senior Lenders, each Second-Priority
Agent and the Indenture Secured Parties shall have no duty to advise any other
party hereunder of information known to it or them regarding such condition or
any such circumstances or otherwise. In the event that the First-Lien Agent, any
Senior Lender, any Second-Priority Agent or any Indenture Secured Party, in its
or their sole discretion, undertakes at any time or from time to time to provide
any such information to any other party, it or they shall be under no obligation
(w) to make, and the First-Lien Agent, the Senior Lenders, the Second-Priority
Agents and the Indenture Secured Parties shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(x) to provide any additional information or to provide any such information on
any subsequent occasion, (y) to undertake any investigation or (z) to disclose
any information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.
          8.6. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Lenders may be applied, reversed and reapplied,
in whole or in part, to such part of the Senior Lender Claims as the Senior
Lenders, in their sole discretion, deem appropriate, consistent with the terms
of the Senior Lender Documents. Except as otherwise provided herein, each
Second-Priority Agent, on behalf of itself and each applicable Indenture Secured
Party, assents to any such extension or postponement of the time of payment of
the Senior Lender Claims or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Lender Claims and to the addition
or release of any other Person primarily or secondarily liable therefor.
          8.7. Consent to Jurisdiction; Waivers. The parties hereto consent to
the nonexclusive jurisdiction of any state or federal court located in New York,
New York (the “New York Courts”), and consent that all service of process may be
made by registered mail directed to such party as provided in Section 8.8 for
such party. Service so made shall be deemed to be



--------------------------------------------------------------------------------



 



21

completed three days after the same shall be posted as aforesaid. The parties
hereto waive any objection to any action instituted hereunder in any such court
based on forum non conveniens, and any objection to the venue of any action
instituted hereunder in any such court. Each of the parties hereto waives any
right it may have to trial by jury in respect of any litigation based on, or
arising out of, under or in connection with this Agreement, or any course of
conduct, course of dealing, verbal or written statement or action of any party
hereto in connection with the subject matter hereof. Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement in the courts of any jurisdiction.
          8.8. Notices. All notices to the Indenture Secured Parties and the
Senior Lenders permitted or required under this Agreement may be sent to the
Trustee, the First-Lien Agent or any Second-Priority Agent as provided in the
Notes Indenture, the Credit Agreement, the other relevant Senior Lender Document
or the relevant Noteholder Document, as applicable. Unless otherwise
specifically provided herein, any notice or other communication herein required
or permitted to be given shall be in writing and may be personally served,
telecopied, electronically mailed or sent by courier service or U.S. mail and
shall be deemed to have been given when delivered in person or by courier
service, upon receipt of a telecopy or electronic mail or upon receipt via U.S.
mail (registered or certified, with postage prepaid and properly addressed). For
the purposes hereof, the addresses of the parties hereto shall be as set forth
below each party’s name on the signature pages hereto, or, as to each party, at
such other address as may be designated by such party in a written notice to all
of the other parties. The First-Lien Agent hereby agree to promptly notify each
Second-Priority Agent upon payment in full in cash of all Indebtedness under the
applicable Senior Lender Documents (except for contingent indemnities and cost
and reimbursement obligations to the extent no claim therefor has been made).
          8.9. Further Assurances. Each of the Second-Priority Agents, on behalf
of itself and each applicable Indenture Secured Party, and the First-Lien Agent,
on behalf of itself and each Senior Lender, agrees that each of them shall take
such further action and shall execute and deliver to the First-Lien Agent and
the Senior Lenders such additional documents and instruments (in recordable
form, if requested) as the First-Lien Agent or the Senior Lenders may reasonably
request to effectuate the terms of and the lien priorities contemplated by this
Agreement.
          8.10. Governing Law. This Agreement has been delivered and accepted at
and shall be deemed to have been made at New York, New York and shall be
interpreted, and the rights and liabilities of the parties bound hereby
determined, in accordance with the laws of the State of New York.
          8.11. Binding on Successors and Assigns. This Agreement shall be
binding upon the First-Lien Agent, the Senior Lenders, the Second-Priority
Agents, the Indenture Secured Parties, the Company, the Company’s Subsidiaries
party hereto and their respective permitted successors and assigns.
          8.12. Section Titles. The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement.



--------------------------------------------------------------------------------



 



22

          8.13. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile, each of which shall be an
original and all of which shall together constitute one and the same document.
          8.14. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The
First-Lien Agent represents and warrants that this Agreement is binding upon the
Senior Lenders. The Trustee represents and warrants that this Agreement is
binding upon the Indenture Secured Parties.
          8.15. No Third Party Beneficiaries; Successors and Assigns. This
Agreement and the rights and benefits hereof shall inure to the benefit of, and
be binding upon, each of the parties hereto and their respective successors and
assigns and shall inure to the benefit of each of, and be binding upon, the
holders of Senior Lender Claims and Noteholder Claims. No other Person shall
have or be entitled to assert rights or benefits hereunder.
          8.16. Effectiveness. This Agreement shall become effective when
executed and delivered by the parties hereto. This Agreement shall be effective
both before and after the commencement of any Insolvency or Liquidation
Proceeding. All references to the Company or any other Grantor shall include the
Company or any other Grantor as debtor and debtor-in-possession and any receiver
or trustee for the Company or any other Grantor (as the case may be) in any
Insolvency or Liquidation Proceeding.
          8.17. First-Lien Agent and Second-Priority Agent. It is understood and
agreed that (a) PNC is entering into this Agreement in its capacity as
collateral agent under the Credit Agreement and the provisions of Article XIV of
the Credit Agreement applicable to PNC as administrative agent thereunder shall
also apply to PNC as First-Lien Agent hereunder, (b) Wells Fargo Bank, National
Association is entering in this Agreement in its capacity as Trustee, and shall
be entitled to all of the rights to and protections afforded to it under the
Notes Indenture, including without limitation, the provisions of Article Seven
thereof, in the performance of its duties hereunder and under any other
agreement to which reference is made herein, and such terms of the Indenture
shall prevail over any terms hereof or thereof to the extent of any conflict of
such terms.
          8.18. Relative Rights. (a) Except as provided in Section 8.17, in the
event of a conflict between the terms of this Agreement and the terms of any
Noteholder Document, the terms of this Agreement shall govern and
(b) Notwithstanding anything in this Agreement to the contrary (except to the
extent contemplated by Section 5.3(b) and 8.18(a)), nothing in this Agreement is
intended to or will (i) amend, waive or otherwise modify the provisions of the
Credit Agreement, the Notes Indenture or any other Senior Lender Documents or
Noteholder Documents entered into in connection with the Credit Agreement, the
Notes Indenture or any other Senior Lender Document or Noteholder Document or
permit the Company or any Subsidiary to take any action, or fail to take any
action, to the extent such action or failure would otherwise constitute a breach
of, or default under, the Credit Agreement or any other Senior Lender Documents
entered into in connection with the Credit Agreement, the Notes Indenture or any
other Noteholder Documents, (ii) change the relative priorities of the Senior
Lender Claims or the Liens granted under the Senior Lender Documents on the
Common Collateral (or any



--------------------------------------------------------------------------------



 



23

other assets) as among the Senior Lenders, (iii) otherwise change the relative
rights of the Senior Lenders in respect of the Common Collateral as among such
Senior Lenders or (iv) obligate the Company or any Subsidiary to take any
action, or fail to take any action, that would otherwise constitute a breach of,
or default under, the Credit Agreement or any other Senior Lender Document
entered into in connection with the Credit Agreement, the Notes Indenture or any
other Noteholder Documents.
          8.19. References. Notwithstanding anything to the contrary in this
Agreement, any references contained herein to any Section, clause, paragraph,
definition or other provision of the Notes Indenture (including any definition
contained therein) shall be deemed to be a reference to such Section, clause,
paragraph, definition or other provision as in effect on the date of this
Agreement; provided that any reference to any such Section, clause, paragraph or
other provision shall refer to such Section, clause, paragraph or other
provision of the Notes Indenture, as applicable (including any definition
contained therein), as amended or modified from time to time if such amendment
or modification has been (1) made in accordance with the Notes Indenture, and
(2) approved in writing by, or on behalf of, the requisite Senior Lenders as are
needed under the terms of the Credit Agreement to approve such amendment or
modification.
          8.20. Supplements. Upon the execution by any Subsidiary of Company of
a supplement hereto in form and substance satisfactory to the First-Lien Agent,
such Subsidiary shall be a party to this Agreement and shall be bound by the
provisions hereof to the same extent as the Company and each other Grantor are
so bound.
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 



24

          IN WITNESS WHEREOF, the parties hereto have executed as of the date
first above written.

            GEOKINETICS INC.
      By           Name:   Scott A. McCurdy        Title:   Vice President and
Chief Financial Officer        GEOKINETICS HOLDINGS, INC.
      By           Name:   Scott A. McCurdy         Title:   Vice President     
  QUANTUM GEOPHYSICAL, INC.
      By           Name:   Scott A. McCurdy         Title:   Vice President     
  GEOPHYSICAL DEVELOPMENT CORPORATION
      By           Name:   Scott A. McCurdy         Title:   Vice President     
  TRACE ENERGY SERVICES, INC.
      By           Name:   Scott A. McCurdy         Title:   Vice President   



--------------------------------------------------------------------------------



 



25

         

            GRANT GEOPHYSICAL, INC.
      By           Name:   Scott A. McCurdy         Title:   Vice President     
  GRANT GEOPHYSICAL CORP.
      By           Name:   Scott A. McCurdy         Title:   Vice President     
  GRANT GEOPHYSICAL (INT’L), INC.
      By           Name:   Scott A. McCurdy         Title:   Vice President     
  ADVANCED SEISMIC TECHNOLOGY, INC.
      By           Name:   Scott A. McCurdy         Title:   Vice President     

